Wells, J.
The question at the trial was, as to the identity of the sales then relied on for conviction with those for which the complaint was made and conviction had in the police court. Kimball, who was the complainant, testified that they were the same. It does not appear that any other testimony was offered by the government in the superior court. The defendant was not allowed to show', in cross-examination, that other witnesses testified to other sales before the police court. He did not claim to do so for the purpose of affecting the'testimony of Kimball, or as a right of cross-examination, but only “ for the purpose of showing that such was the fact.” But that fact alone, if proved, would not warrant the jury in finding that the conviction in the police court was not for the sales which had been proved by Kimball’s testimony. The defendant did not propose to prove any other fact, by means of which this would become material nor suggest to the court in what way it was to be made so. The other points raised at the trial are not relied upon here.

Exceptions overruled.